Citation Nr: 1533373	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  07-12 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
 New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for hepatitis C since January 9, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1980 to December 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) New York, New York, Regional Office (RO) that granted service connection for hepatitis C and assigned a noncompensable disability rating.

In June 2010, the Board remanded the case for additional development.  In March 2012, the Appeals Management Center (AMC) increased the evaluation of the Veteran's service-connected hepatitis C to 10 percent, effective from September 16, 2010.

In December 2012, the Board remanded the case again for additional development.  In July 2013, the AMC increased the evaluation of the Veteran's service-connected hepatitis C to 20 percent, effective January 9, 2013.  
	
In November 2013, the Board denied entitlement to a compensable evaluation for hepatitis C prior to September 16, 2010, and in excess of 10 percent from September 16, 2010 to January 9, 2013.  The Board remanded the issue of entitlement to an evaluation in excess of 20 percent for hepatitis C (which was granted by the RO beginning January 9, 2013).  The Veteran did not appeal the denial to the Court, so the Board's November 2013 decision became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2014).  The Board remanded the issue of entitlement to an evaluation in excess of 20 percent because the examiner who preferred the January 2013 VA examination indicated that the Veteran's hepatitis C impacted her ability to work due to chronic fatigue. 

In November 2014, the Board again remanded the case because the RO did not comply with the remand instructions from the November 2013 Board decision.  Thereafter, in compliance with the November 2014 Board remand, the RO sent a January 2015 notification letter pertaining to entitlement TDIU and a VA examination was completed in April 2015. 

The Veteran has been assigned a noncompensable evaluation from January 1, 2005, a 10 percent evaluation from September 16, 2010 (the date of a VA examination), and a 20 percent evaluation from January 9, 2013.

As the increased rating did not constitute a full grant of all benefits possible, and as the Veteran did not withdraw her claim, for the issue of entitlement to and evaluation in excess of 20 percent for hepatitis C remains on appeal.  See AB v. Brown, 6 Vet. App 35, 38 (1993). 

In the July 2015 Appellant's brief, the Veteran's representative raised the issues of entitlement to increased ratings for residuals of splenectomy, residuals of left knee meniscectomy with degenerative joint disease, thoracolumbar degenerative joint and disc disease to include as spondylolisthesis, tinnitus, ulcerative colitis, stress urinary incontinence, right knee patellofemoral pain syndrome with degenerative joint disease, arthralgia and sprain of the left shoulder, residuals of right elbow strain, bilateral hearing loss, allergic rhinitis, hemorrhoids, and fibroids of the breasts.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155(a)).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The statement made in the July 2015 Appellant's brief indicates a desire to apply for VA benefits, but does not meet the standards of a complete claim for benefits.  Since the Board does not have jurisdiction over these matters, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDING OF FACT

Beginning January 9, 2013, the Veteran's hepatitis C was not manifested by minor weight loss and hepatomegaly; there was no objective evidence of incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) of at least four weeks but less than six weeks. 


CONCLUSION OF LAW

Since to January 9, 2013, the criteria for an evaluation in excess of 20 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.112, 4.114, Diagnostic Code (DC) 7354 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  Since the May 2005 rating decision on appeal granted service connection for hepatitis C, and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A May 2015 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and her representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  She has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.

The RO arranged for VA compensation and pension (C&P) examinations for hepatitis C in April 2005, May 2009, September 2010, January 2013, and April 2015.  These VA examiners completed all necessary testing, examined the Veteran, reviewed her claims file, and described the functional effects of her hepatitis C on her daily activities and her ability to work.  In the Appellant's July 2015 brief, the Veteran's representative asserted that the VA examination did not fully assess the Veteran's hepatitis C when she reported being fatigued daily, and that she had weight loss accompanied with vomiting.  However, the April 2015 VA examiner noted that the Veteran's assertions were taken into consideration.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 42 (2014); see also Barr v. Nicholson, 21Vet. App. 303, 312 (2007).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria

The Veteran seeks a higher evaluation for her hepatitis C.  As will be explained below, the Board finds that an evaluation in excess of 20 percent for this disability is not warranted for the period since January 9, 2013.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  A determination is made as to the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 115; 38 C.F.R. §§ 4.1, 4.10. Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Hepatitis C is rated under DC 7354, which provides a rating of 20 percent where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  38 C.F.R. § 4.114, DC 7354 (2014).

A rating of 40 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A rating of 60 percent is assigned where the veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

A rating of 100 percent is assigned where the Veteran has serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

For purposes of evaluating disabilities in 38 C.F.R. § 4.114, the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112 .

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms should not be used as the basis for rating under both diagnostic codes.  38 C.F.R. § 4.114, DC 7354, Note (1) (2014).

An incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, DC 7354, Note (2) (2013).

Factual Background

On January 2013 VA examination, the Veteran exhibited symptoms attributable to chronic or infectious liver disease.  She had daily fatigue, debilitating malaise, and debilitating anorexia.  The Veteran did not have weight loss.  The examiner reported that the Veteran did not have any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia arthralgia, and right upper quadrant pain) due to the liver conditions during the past 12 months.  The examiner noted that the Veteran's liver condition impacted her ability to work because of her chronic fatigue.  The examiner stated, "She can't be active. She can't get anything done." 

On April 2015 VA examination, the examiner noted that the Veteran did not have any signs or symptoms attributable to chronic or infectious liver disease or cirrhosis of the liver.  The examiner did not observe minor weight loss or hepatomegaly.  The examiner reported that the Veteran did not have any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to the liver conditions in the past 12 months.  The examiner noted that the entire claims folder and the Veteran's assertions were considered and that the Veteran's hepatitis C was asymptomatic with undetectable viral load, testing revealed normal liver function, and ultrasound imaging revealed a normal liver.  

Analysis

The Board finds that an evaluation in excess of 20 percent is not warranted since January 9, 2013 because DC 7354 is conjunctive at the 20 percent level and requires daily fatigue, malaise, and anorexia, requiring dietary restriction or continuous medication or incapacitating episodes having a duration of at least two weeks, but less than four weeks.  While the July 2015 Appellant's brief noted that the Veteran reported daily fatigue and weight loss accompanied with vomiting on the April 2015 VA examination and that the examiner did not take the Veteran's assertions into consideration, the examiner noted that he reviewed the Veteran's entire claims folder and assertions.  Further, there is no evidence from the January 2013 and the April 2015 VA examinations that the Veteran had minor weight loss and hepatomegaly which is required for a higher rating of 40 percent.  Under 38 C.F.R. § 4.112, minor weight loss means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  There is no indication from the Veteran's assertions or from objective medical evidence that the Veteran had minor weight loss for three months or longer.  Even if the Veteran had minor weight loss, medical evidence showed that her liver was normal and there was no hepatomegaly.   Moreover, there was no evidence of incapacitating episodes having a duration of at least four weeks during the period under consideration, as is alternatively required to warrant a 40 percent rating under DC 7354.  Thus, the criteria for an evaluation in excess of 20 percent since January 9, 2013, have not been met.

The Board has considered whether an additional rating may be assigned under alternative diagnostic codes.  While DC 7354, Note (1) provides that sequelae such as cirrhosis or malignancy of the liver be evaluated under an appropriate diagnostic code, the Veteran's liver has not been shown to be productive of cirrhosis or adhesions of the peritoneum.  Thus, DCs 7301 for adhesions of the peritoneum and 7312 for cirrhosis of the liver are not applicable.  Additionally, a separate evaluation may not be assigned under DC 7345 for chronic liver disease without cirrhosis because evaluations under this diagnostic code are based on the same rating criteria as the evaluations currently assigned and would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 .

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106   (Fed. Cir. 2009).

In this case, the medical evidence does not suggest that the Veteran is unemployable due to her service-connected hepatitis C.  The Board notes that on January 2013 VA examination, the examiner stated that the Veteran's liver condition impacted her ability to work due to chronic fatigue.  The January 2013 examiner stated that the Veteran "couldn't be active.  She can't get anything done."  However, the Board finds that the evidence of record does not support the Veteran's subjective statements.  Specifically, on April 2015 VA examination, the examiner opined that it was not "at least as likely as not that the Veteran's service-connected hepatitis C precluded her from securing or following substantially gainful employment."  The examiner considered the Veteran's educational and occupational background.  The examiner noted that the Veteran had no symptoms or signs of any liver disease or other complications due to hepatitis C and that the hepatitis C had no effects on her occupational functioning.  Accordingly, the objective medical evidence is against a finding that the Veteran is precluded from securing or following substantially gainful employment and consideration of TDIU is not warranted.  
Other Considerations

The Board has considered whether staged ratings are appropriate.  See Hart, 21 Vet. App. 505.  The record does not reflect that there has been any significant increase or decrease in such symptoms during the appeal period and symptoms warranting a higher rating have not been shown.  Accordingly, staged ratings are not warranted for hepatitis C.  

The Board has also considered whether referral for an extraschedular rating for the hepatitis C is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As explained in detail above, the Veteran's hepatitis C is manifested by objective evidence of fatigue, malaise, and dietary restriction.  The Veteran has not had incapacitating episodes longer than 4 weeks.  See 38 C.F.R. § 4.114, DC 7354.  Hence, the rating criteria reasonably describe the Veteran's hepatitis C.  In short, there is no indication in the record that the average industrial impairment from her hepatitis C would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected hepatitis C since January 9, 2013, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


